Case 1:17-cv-05447-VSB-SN Document 32 Filed 12/06/18 Page 1 of 2

  

co NWF ape Me30-18_,
Gio Corenhined Galtly

ces Mr Qe N. Sania ot

co Me NBIC
cn SAGO Namo ATEY S449 (vspy | a

 

vo Wear Wenorable vecnonS. Broderick a
so eemccanuts cnn Nhe AD. AN... updoke letber. 4, the . - -

ras an ents encn Tran skec bo. Ca on Conrect Lone. \ Keil ep .

sett nec _ However, Lw. Such ceminding the. Court
cocntnnatnuvia nin twat Tn nt awaiting pal vently to,

| on Gen Fanny wag Case. Thank Sou tor -
cnneeeneinnneeaea 0 uc dine dnd EW lee wait shel os Co.

 

 

 

oon fos MERINONS BRODER oo fo nw
| U.8. DISTRICT JUBLe

 
 

 

 

 

DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION
CLINTON CORRECTIONAL FACILITY

 

  
  

-P.0, BOX “hee o | : -
DANNEMORA, NEW YORK 12929 as
NAME: ' = DIN: CA uy 3 lO ee _ 7

Vernon 5. Broderick

eels States Distr yf Te deg
i | soot Pag tt stri cf Of Mew Vor k
a Se 0.2 car re Street

Z

 

£0 Vopk rN
N Vee Ke ew y ork Mi !BIRL Ploy jay

 

 

4 2
Case 1:17-cv-05447-VSB-SN Document 32 Filed 12/06/18 Page 2 of

LOOP EES cogs HF dED A A hipadyhefofpleptiitsinay

 

 

~

 

ae paddy pif

We.

 

t

ao

(

 

nce 5: gO

 

 

 
